Order entered November 3, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-01001-CR

                                   JOCELYN UY, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Collin County, Texas
                             Trial Court Cause No. 004-86182-2013

                                            ORDER
        The Court REINSTATES the appeal.

        On October 16, 2014, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records have not been filed. We ADOPT the findings that: (1) appellant

has now been found to be indigent; (2) the trial court appointed Derek Wadas to represent

appellant on appeal; and (3) appellant is entitled to proceed without payment for the record.

        We DIRECT the Clerk of this Court to add Derek Wadas as appellant’s appointed

attorney of record.

        We ORDER the Collin County Clerk to file the clerk’s record within THIRTY DAYS

of the date of this order.
        We ORDER court reporter Claudia Webb to file the reporter’s record, including all

exhibits admitted during the proceedings, within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Stacey

Kemp, Collin County Clerk; Claudia Webb, official court reporter, County Court at Law No. 4;

and to counsel for all parties.

                                                   /s/    ADA BROWN
                                                          JUSTICE